MEMORANDUM**
Gerardo Castillo-Garcia appeals the one-year term of supervised release imposed after he pleaded guilty to unlawful entry and failure to register with immigration officials, in violation of 8 U.S.C. §§ 1302(a), 1306(a), and 1325(a)(2). We dismiss the appeal for lack of jurisdiction.
The district court’s decision to impose supervised release constitutes a discretionary refusal to depart downward from the Sentencing Guidelines. See United States v. Chinske, 978 F.2d 557, 559 (9th Cir.1992). Accordingly, we lack jurisdiction to review Castillo-Garcia’s contention that the district court erred by imposing a supervised release term based on a factor not included in 18 U.S.C. §§ 3583(a) & (c). See United States v. Wetchie, 207 F.3d 632, 636 (9th Cir.2000) (“[A] discretionary refusal to depart downward is not reviewable in this court.”).
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.